     Case 2:20-cv-03617-GW-JC Document 1 Filed 04/20/20 Page 1 of 10 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
 6
     Fax: 866-633-0228
     tfriedman@toddflaw.com
 7   mgeorge@toddflaw.com
 8   abacon@toddflaw.com
     Attorneys for Plaintiff
 9
10                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
11
12   LEEROY WILLIAMS, individually ) Case No.
13   and on behalf of all others similarly )
     situated,                             ) CLASS ACTION
14                                         )
15   Plaintiff,                            ) COMPLAINT FOR VIOLATIONS
                                           ) OF:
16
            vs.                            )
17                                         ) 1. NEGLIGENT VIOLATIONS OF
                                                THE TELEPHONE CONSUMER
18                                         )    PROTECTION ACT [47 U.S.C.
     LEXINGTON LAW FIRM; DOES 1 )               §227 ET SEQ.]
19   through 10, inclusive,                ) 2. WILLFUL VIOLATIONS OF THE
                                                TELEPHONE CONSUMER
20                                         )    PROTECTION ACT [47 U.S.C.
     Defendant(s).                         )    §227 ET SEQ.]
21
                                           )
22                                         ) DEMAND FOR JURY TRIAL
23         Plaintiff, LEEROY WILLIAMS (“Plaintiff”), on behalf of himself and all
24   others similarly situated, alleges the following upon information and belief based
25   upon personal knowledge:
26                              NATURE OF THE CASE
27         1.    Plaintiff brings this action for himself and others similarly situated
28   seeking damages and any other available legal or equitable remedies resulting from


                                 CLASS ACTION COMPLAINT
                                            -1-
     Case 2:20-cv-03617-GW-JC Document 1 Filed 04/20/20 Page 2 of 10 Page ID #:2




 1   the illegal actions of LEXINGTON LAW FIRM (“Defendant”), in negligently,
 2   knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
 3   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
 4   (“TCPA”), thereby invading Plaintiff’s privacy.
 5                              JURISDICTION & VENUE
 6         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7   a resident of California, seeks relief on behalf of a Class, which will result in at
 8   least one class member belonging to a different state than that of Defendant, a Utah
 9   company. Plaintiff also seeks up to $1,500.00 in damages for each call in violation
10   of the TCPA, which, when aggregated among a proposed class in the thousands,
11   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
12   diversity jurisdiction and the damages threshold under the Class Action Fairness
13   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
14         3.     Venue is proper in the United States District Court for the Eastern
15   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
16   business within the state of California and Plaintiff resides within this District.
17                                        PARTIES
18         4.     Plaintiff, LEEROY WILLIAMS (“Plaintiff”), is a natural person
19   residing in Vallejo, California and is a “person” as defined by 47 U.S.C. § 153 (39).
20         5.     Defendant,     LEXINGTON          LAW       FIRM      (“Defendant”       or
21   “DEFENDANT”), is in credit repair business, and is a “person” as defined by 47
22   U.S.C. § 153 (39).

23         6.     The above named Defendant, and its subsidiaries and agents, are

24
     collectively referred to as “Defendants.” The true names and capacities of the

25
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are

26
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious

27
     names. Each of the Defendants designated herein as a DOE is legally responsible

28
     for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the



                                   CLASS ACTION COMPLAINT
                                              -2-
     Case 2:20-cv-03617-GW-JC Document 1 Filed 04/20/20 Page 3 of 10 Page ID #:3




 1   Complaint to reflect the true names and capacities of the DOE Defendants when
 2   such identities become known.
 3           7.     Plaintiff is informed and believes that at all relevant times, each and
 4   every Defendant was acting as an agent and/or employee of each of the other
 5   Defendants and was acting within the course and scope of said agency and/or
 6   employment with the full knowledge and consent of each of the other Defendants.
 7   Plaintiff is informed and believes that each of the acts and/or omissions complained
 8   of herein was made known to, and ratified by, each of the other Defendants.
 9                               FACTUAL ALLEGATIONS
10           8.     Beginning in or around June of 2016, Defendant contacted Plaintiff
11   on his cellular telephone ending in -7655, in an effort to sell or solicit its services.
12           9.     Defendant called Plaintiff on his cellular telephone from phone
13   numbers confirmed to belong to Defendant, including without limitation (925) 464-
14   4086.
15           10.    Plaintiff asked Defendant on at least two separate occasions to cease
16   calling him.
17           11.    However, Plaintiff’s repeated efforts to get Defendant to cease its
18   automated barrage of solicitations were to no avail, and Defendant continued to
19   harass and annoy him with calls.
20           12.    Defendant used an “automatic telephone dialing system”, as defined
21   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its
22   business services.

23           13.    Defendant’s calls constituted calls that were not for emergency

24
     purposes as defined by 47 U.S.C. § 227(b)(1)(A).

25
             14.    Defendant’s calls were placed to telephone number assigned to a

26
     cellular telephone service for which Plaintiff incurs a charge for incoming calls

27
     pursuant to 47 U.S.C. § 227(b)(1).

28
             15.    Plaintiff is not a customer of Defendant’s services and has never



                                    CLASS ACTION COMPLAINT
                                               -3-
     Case 2:20-cv-03617-GW-JC Document 1 Filed 04/20/20 Page 4 of 10 Page ID #:4




 1   provided any personal information, including his cellular telephone number, to
 2   Defendant for any purpose whatsoever.
 3         16.     In addition, on at least one occasion, Plaintiff answered the telephone
 4   and told Defendant to stop calling him. Accordingly, Defendant never received
 5   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
 6   dialing system or an artificial or prerecorded voice on his cellular telephone
 7   pursuant to 47 U.S.C. § 227(b)(1)(A).
 8         17.     Plaintiff alleges upon information and belief, including without
 9   limitation him experiences as recounted herein, especially him experience of being
10   called after expressly requesting that Defendant cease all calls to him, that
11   Defendant lacks reasonable policies and procedures to avoid the violations of the
12   Telephone Consumer Protection act herein described.
13                                CLASS ALLEGATIONS
14         18.     Plaintiff brings this action individually and on behalf of all others
15   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
16   Classes”). The class concerning the ATDS claim for no prior express consent
17   (hereafter “The ATDS Class”) is defined as follows:
18
                   All persons within the United States who received any
19                 solicitation/telemarketing   telephone   calls    from
20                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
21                 system or an artificial or prerecorded voice and such
22                 person had not previously consented to receiving such
                   calls within the four years prior to the filing of this
23
                   Complaint
24
25         19.     The class concerning the ATDS claim for revocation of consent, to the
26   extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
27   as follows:
28
                   All persons within the United States who received any


                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:20-cv-03617-GW-JC Document 1 Filed 04/20/20 Page 5 of 10 Page ID #:5




 1                solicitation/telemarketing     telephone      calls    from
                  Defendant to said person’s cellular telephone made
 2                through the use of any automatic telephone dialing
 3                system or an artificial or prerecorded voice and such
                  person had revoked any prior express consent to receive
 4
                  such calls prior to the calls within the four years prior to
 5                the filing of this Complaint.
 6
           20.    Plaintiff represents, and is a member of, The ATDS Class, consisting
 7
     of all persons within the United States who received any solicitation telephone calls
 8
     from Defendant to said person’s cellular telephone made through the use of any
 9
     automatic telephone dialing system or an artificial or prerecorded voice and such
10
     person had not previously not provided their cellular telephone number to
11
     Defendant within the four years prior to the filing of this Complaint.
12
           21.    Plaintiff represents, and is a member of, The ATDS Revocation Class,
13
     consisting of all persons within the United States who received any
14
     solicitation/telemarketing telephone calls from Defendant to said person’s cellular
15
     telephone made through the use of any automatic telephone dialing system or an
16
     artificial or prerecorded voice and such person had revoked any prior express
17
     consent to receive such calls prior to the calls within the four years prior to the
18
     filing of this Complaint.
19
           22.    Defendant, its employees and agents are excluded from The Classes.
20
     Plaintiff does not know the number of members in The Classes, but believes the
21
     Classes members number in the thousands, if not more. Thus, this matter should
22
     be certified as a Class Action to assist in the expeditious litigation of the matter.
23
           23.    The Classes are so numerous that the individual joinder of all of its
24
     members is impractical. While the exact number and identities of The Classes
25
     members are unknown to Plaintiff at this time and can only be ascertained through
26
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that
27
     The Classes includes thousands of members. Plaintiff alleges that The Classes
28
     members may be ascertained by the records maintained by Defendant.


                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-03617-GW-JC Document 1 Filed 04/20/20 Page 6 of 10 Page ID #:6




 1         24.    Plaintiff and members of The ATDS Class and The ATDS Revocation
 2   Class were harmed by the acts of Defendant in at least the following ways:
 3   Defendant illegally contacted Plaintiff and ATDS Class members via their cellular
 4   telephones thereby causing Plaintiff and ATDS Class and ATDS Revocation Class
 5   members to incur certain charges or reduced telephone time for which Plaintiff and
 6   ATDS Class and ATDS Revocation Class members had previously paid by having
 7   to retrieve or administer messages left by Defendant during those illegal calls, and
 8   invading the privacy of said Plaintiff and ATDS Class and ATDS Revocation Class
 9   members.
10         25.    Common questions of fact and law exist as to all members of The
11   ATDS Class which predominate over any questions affecting only individual
12   members of The ATDS Class. These common legal and factual questions, which
13   do not vary between ATDS Class members, and which may be determined without
14   reference to the individual circumstances of any ATDS Class members, include,
15   but are not limited to, the following:
16                a.     Whether, within the four years prior to the filing of this
17                       Complaint, Defendant made any telemarketing/solicitation call
18                       (other than a call made for emergency purposes or made with
19                       the prior express consent of the called party) to a ATDS Class
20                       member using any automatic telephone dialing system or any
21                       artificial or prerecorded voice to any telephone number
22                       assigned to a cellular telephone service;

23                b.     Whether Plaintiff and the ATDS Class members were damaged

24
                         thereby, and the extent of damages for such violation; and

25
                  c.     Whether Defendant should be enjoined from engaging in such

26
                         conduct in the future.

27
           26.    As a person that received numerous telemarketing/solicitation calls

28
     from Defendant using an automatic telephone dialing system or an artificial or



                                   CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-03617-GW-JC Document 1 Filed 04/20/20 Page 7 of 10 Page ID #:7




 1   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 2   claims that are typical of The ATDS Class.
 3         27.    Common questions of fact and law exist as to all members of The
 4   ATDS Revocation Class which predominate over any questions affecting only
 5   individual members of The ATDS Revocation Class. These common legal and
 6   factual questions, which do not vary between ATDS Revocation Class members,
 7   and which may be determined without reference to the individual circumstances of
 8   any ATDS Revocation Class members, include, but are not limited to, the
 9   following:
10                a.    Whether, within the four years prior to the filing of this
11                      Complaint, Defendant made any telemarketing/solicitation call
12                      (other than a call made for emergency purposes or made with
13                      the prior express consent of the called party) to an ATDS
14                      Revocation Class member, who had revoked any prior express
15                      consent to be called using an ATDS, using any automatic
16                      telephone dialing system or any artificial or prerecorded voice
17                      to any telephone number assigned to a cellular telephone
18                      service;
19                b.    Whether Plaintiff and the ATDS Revocation Class members
20                      were damaged thereby, and the extent of damages for such
21                      violation; and
22                c.    Whether Defendant should be enjoined from engaging in such

23                      conduct in the future.

24
           28.    As a person that received numerous telemarketing/solicitation calls

25
     from Defendant using an automatic telephone dialing system or an artificial or

26
     prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff

27
     is asserting claims that are typical of The ATDS Revocation Class.

28
           29.    Plaintiff will fairly and adequately protect the interests of the members



                                   CLASS ACTION COMPLAINT
                                              -7-
     Case 2:20-cv-03617-GW-JC Document 1 Filed 04/20/20 Page 8 of 10 Page ID #:8




 1   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
 2   class actions.
 3         30.    A class action is superior to other available methods of fair and
 4   efficient adjudication of this controversy, since individual litigation of the claims
 5   of all Classes members is impracticable. Even if every Classes member could
 6   afford individual litigation, the court system could not. It would be unduly
 7   burdensome to the courts in which individual litigation of numerous issues would
 8   proceed. Individualized litigation would also present the potential for varying,
 9   inconsistent, or contradictory judgments and would magnify the delay and expense
10   to all parties and to the court system resulting from multiple trials of the same
11   complex factual issues. By contrast, the conduct of this action as a class action
12   presents fewer management difficulties, conserves the resources of the parties and
13   of the court system, and protects the rights of each Classes member.
14         31.    The prosecution of separate actions by individual Classes members
15   would create a risk of adjudications with respect to them that would, as a practical
16   matter, be dispositive of the interests of the other Classes members not parties to
17   such adjudications or that would substantially impair or impede the ability of such
18   non-party Class members to protect their interests.
19         32.    Defendant has acted or refused to act in respects generally applicable
20   to The Classes, thereby making appropriate final and injunctive relief with regard
21   to the members of the Classes as a whole.
22                             FIRST CAUSE OF ACTION

23          Negligent Violations of the Telephone Consumer Protection Act

24
                                   47 U.S.C. §227 et seq.

25
           33.    Plaintiff repeats and incorporates by reference into this cause of

26
     action the allegations set forth above at Paragraphs 1-32.

27
           34.    The foregoing acts and omissions of Defendant constitute numerous

28
     and multiple negligent violations of the TCPA, including but not limited to each



                                  CLASS ACTION COMPLAINT
                                             -8-
     Case 2:20-cv-03617-GW-JC Document 1 Filed 04/20/20 Page 9 of 10 Page ID #:9




 1   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 2          35.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 3   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 4   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 5          36.    Plaintiff and the Class members are also entitled to and seek
 6   injunctive relief prohibiting such conduct in the future.
 7                           SECOND CAUSE OF ACTION
 8   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 9                                 47 U.S.C. §227 et seq.
10          37.    Plaintiff repeats and incorporates by reference into this cause of
11   action the allegations set forth above at Paragraphs 1-32.
12          38.    The foregoing acts and omissions of Defendant constitute numerous
13   and multiple knowing and/or willful violations of the TCPA, including but not
14   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
15   seq.
16          39.    As a result of Defendant’s knowing and/or willful violations of 47
17   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
18   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
19   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
20          40.    Plaintiff and the Class members are also entitled to and seek
21   injunctive relief prohibiting such conduct in the future.
22                                PRAYER FOR RELIEF

23   WHEREFORE, Plaintiff requests judgment against Defendant for the following:

24
                               FIRST CAUSE OF ACTION

25
            Negligent Violations of the Telephone Consumer Protection Act

26
                                   47 U.S.C. §227 et seq.

27
                   As a result of Defendant’s negligent violations of 47 U.S.C.

28
                   §227(b)(1), Plaintiff and the Class members are entitled to and



                                  CLASS ACTION COMPLAINT
                                             -9-
     Case 2:20-cv-03617-GW-JC Document 1 Filed 04/20/20 Page 10 of 10 Page ID #:10




 1                request $500 in statutory damages, for each and every violation,
 2                pursuant to 47 U.S.C. 227(b)(3)(B); and
 3                Any and all other relief that the Court deems just and proper.
 4                           SECOND CAUSE OF ACTION
 5    Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 6                                 47 U.S.C. §227 et seq.
 7                As a result of Defendant’s willful and/or knowing violations of 47
 8                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
 9                and request treble damages, as provided by statute, up to $1,500, for
10                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
11                U.S.C. §227(b)(3)(C); and
12                Any and all other relief that the Court deems just and proper.
13                                    JURY DEMAND
14         41.    Pursuant to his rights under the Seventh Amendment to the United
15   States Constitution, Plaintiff demands a jury on all issues so triable.
16
17         Respectfully Submitted this 20th day of April, 2020.
18
19                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                     By: /s Todd M. Friedman
20
                                         Todd M. Friedman
21                                       Law Offices of Todd M. Friedman
                                         Attorney for Plaintiff
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                             -10-
